Order entered May 16, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01360-CV

                               JEROME SANDBERG, Appellant

                                                 V.

                          STMICROELECTRONICS, INC., Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-14938

                                             ORDER
       Before the Court is appellee’s May 15, 2019 motion to supplement the clerk’s record to

include (1) the trial court’s April 16, 2018 e-mail correspondence to the parties and (2) Plaintiff’s

Proposed Jury Questions and Instructions filed on April 27, 2018. We GRANT the motion and

ORDER Felicia Pitre, Dallas County District Clerk, to file, by May 24, 2019, a supplemental

clerk’s record containing the requested documents. If the requested e-mail correspondence is not

available for inclusion in a supplemental clerk’s record, Ms. Pitre shall state such fact in writing.

       Also before the Court is appellee’s May 15, 2019 unopposed motion for an extension of

time to file a brief. We GRANT the motion and extend the time to June 25, 2019.

                                                        /s/   KEN MOLBERG
                                                              JUSTICE